Ease 1:48-ev-83283-BLE Beeument 483 Filed 6/94/24 Bage 4 ef 4

20°" Floor fax: 212.334.1278

Foster 200 Wall Streat Main: 212.434.8700
Gar V eC y New York, M¥ 16005 fostern.com

June 7, 2021

VIA ECE Enon bool

Hon. Denise L. Cote Levre tt, Ke ZI
United States District Court Me

Southern District of New York
Re: TransPerfect Global Inc. v. Lionbridge Technologies, Inc., et_ano., Not 1:19-CV-03283

 

Dear Judge Cote:

Plaintiff respectfully requests authorization to file under seal Exhibits A, B and C to Plaintiff's
letter-motion dated June 7, 2021.

All three exhibits are expert reports strewn with references to Confidential and Highly
Confidential documents that contain competitively sensitive business information of Lionbridge and
TransPerfect. With limited exceptions, the producing parties have designated substantial sections of all
three reports as Confidential or Highly Confidential pursuant to the Court’s June 3, 2020 Stupulation
and Order Regarding Confidential Discovery Material (the “Confidentiality Order”) (ECF Doc. No. 78).

Plaintiff's motion references the full scope and content of certain expert reports. The sections of
the reports not requiring redaction are largely limited to prefatory remarks of minimal significance or
public interest outside the context of the reports as a whole. Plaintiff therefore requests that the exhibits
be sealed in their entirety. In the alternative, Plaintiff requests leave of the Court to file redacted
versions of the three reports, leaving unredacted the sections not identified by either party as containing
sensitive business information.

Pursuant to Your Honor’s Individual Practices, we have enclosed full, unredacted versions of the
Exhibits, which have previously been provided to the Defendants.

We thank the Court for its consideration of this request.
Respectfully,

FOSTER GARVEY PC

/s/ Malcolm Seymour
Malcoim Seymour (MS-3 107)

Figatg20706.1 PORTLAND WASHINGTON, D.C, NEW YORK SPOKANE BENING

 
